Citation Nr: 0203361	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  95-00 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for a low back disability 
to include lumbar degenerative disc disease.  


(The issues of entitlement to service connection for a 
bilateral hip disorder and a left foot disorder and increased 
disability evaluations for the veteran's right Muscle Group 
XII injury and right Muscle Group XIII injury will be the 
subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from active service from 
November 1956 to February 1960.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1993 rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) which denied increased disability 
evaluations for the veteran's right Muscle Group XII injury 
and right Muscle Group XIII injury.  In February 1994, the RO 
determined that the veteran had not submitted new and 
material evidence to reopen his claims of entitlement to 
service connection for a low back disorder, a bilateral hip 
disorder, and a right knee disorder and denied service 
connection for a bilateral foot disorder.  In May 1997, the 
Board determined that the veteran had submitted new and 
material evidence to reopen his claims of entitlement to 
service connection for a low back disorder, a bilateral hip 
disorder, and a right knee disorder; reopened the claims; and 
remanded those issues and the veteran's claims of entitlement 
to service connection for a bilateral foot disorder and 
increased evaluations for his right Muscle Group XII and 
right Muscle Group XIII injuries to the RO for additional 
action.  

In September 1999, the RO granted service connection for 
right knee injury residuals including meniscectomy residuals 
and assigned a 10 percent evaluation for that disability.  In 
April 2001, the RO granted service connection for chronic 
right foot sprain residuals, plantar fasciitis, hammertoes, 
and degenerative joint disease and assigned a 20 percent 
evaluation for the disabilities.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

The Board is undertaking additional development on the issues 
of the veteran's entitlement to service connection for a 
bilateral hip disorder and left foot disorder and increased 
evaluations for his service-connected right Muscle Group XII 
and right Muscle Group XIII injuries pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by the Rules of Practice 903.  67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice, the Board will prepare a 
separate decision addressing these issues.  


FINDINGS OF FACT

The veteran's chronic lumbar degenerative disc disease and 
degenerative arthritis have been shown to have originated 
during active service as a result of injuries sustained 
therein.  


CONCLUSION OF LAW

Lumbar degenerative disc disease and degenerative arthritis 
were incurred in peacetime service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issue of the veteran's entitlement to 
service connection for a low back disorder, the Board 
observes that the Department of Veterans Affairs (VA) has 
secured or attempted to secure all relevant VA and private 
medical records to the extent possible.  There remains no 
issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 2001); 
66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.159, 3.326(a)).  The veteran 
has been advised by the statement of the case and the 
supplemental statements of the case of the evidence that 
would be necessary for him to substantiate his claims.  The 
veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before a VA 
hearing officer.  The hearing transcript is of record.  Any 
duty imposed by VCAA, including the duty to assist and to 
provide notification, has been met.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001).  Where a veteran served continuously for ninety days 
or more during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of ten percent within 
one year of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2001).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  The United 
States Court of Appeals for Veterans Claims (Court) has 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for right foot chronic sprain residuals 
with plantar fasciitis, hammer toes, and degenerative joint 
disease evaluated as 20 percent disabling; right Muscle Group 
XII injury evaluated as 10 percent disabling; right knee 
injury residuals with meniscectomy residuals evaluated as 10 
percent disabling; and right Muscle Group XIII injury 
evaluated as noncompensable.  

The veteran's service medical records make no reference to a 
low back disorder or low back complaints.  At his January 
1960 physical examination for service separation, the veteran 
did not report or exhibited any back or spinal abnormalities.  
Air Force treatment records dated in May 1957 do reflect that 
the veteran struck the ground extremely hard on his right leg 
after falling or sliding down a pole that he had climbed.  

A February 1986 VA X-ray study of the lumbar spine revealed 
early bony lipping at L5.  An August 1986 VA treatment record 
states that the veteran complained of back and sacroiliac 
pain of eight years' duration.  An August 1986 orthopedic 
evaluation notes that the veteran presented an eight-year 
history of back and sacroiliac pain.  He reported that he had 
received chiropractic treatment for disc problems over the 
preceding eight years.  An impression of chronic low back 
pain was advanced.  

A September 1986 VA treatment record states that the veteran 
presented a history of chronic low back pain since his 
"1956" inservice fall.  An impression of lumbosacral spine 
degenerative arthritis was advanced.  An October 1986 VA 
treatment record reflects that an impression of mechanical 
low back pain was advanced.  

In his December 1986 claim for service connection, the 
veteran advanced that his inservice trauma precipitated a 
chronic back disorder.  At a February 1987 VA examination for 
compensation purposes, the veteran presented a history of 
chronic low back pain since his inservice trauma.  
Contemporaneous X-ray studies of the lumbosacral spine 
revealed findings consistent with minimal degenerative 
changes with early bony lipping.  The veteran was diagnosed 
with chronic lower back pain.  

A November 1993 evaluation from Michael C. Saltzburg, D.O., 
notes that the veteran sustained a 1956 inservice fall.  The 
veteran was found to exhibit advanced lumbar spine 
degenerative joint disease "well advanced as compared to his 
chronological age of 59 years."  The doctor conveyed that it 
was his "orthropaedic opinion with a reasonable degree of 
medical certainty that this patient continues to suffer from 
injuries initially sustained in his fall of 1956 while in the 
Air Force."  

A November 1994 written statement from Dr. Saltzburg 
clarifies that:

It is my orthopaedic opinion with a 
reasonable degree of medical certainty 
that this patient continues to suffer 
from injuries sustained in his fall of 
1956 while in the Air Force.  This would 
be the causation of his ongoing arthritic 
symptoms to his right knee, right hip, 
and lumbar spine.  This fall was off a 
telephone pole approximately 35 feet 
high.  

A June 1995 physical evaluation and associated clinical 
documentation from Michael G. Moncman, D.O., conveys that the 
veteran was found to have lumbosacral degenerative disc 
disease and degenerative joint disease in 1993.  
Contemporaneous computerized tomographic and myelographic 
studies of the lumbar spine were noted to reveal findings 
consistent with mild lumbar degenerative disc disease and 
degenerative joint disease.  The doctor advanced an 
impression of lumbosacral radiculitis without radiculopathy.  

An August 1995 Social Security Administration Administrative 
Law Judge decision indicated that the veteran had diffuse 
lumbosacral degenerative disc disease with radiculopathy and 
severe degenerative joint disease secondary to "a remote 
service-related fall."  

At an October 1997 VA examination for compensation purposes, 
the veteran reported that he had fallen thirty-five feet from 
a pole and landed on his feet.  Contemporaneous X-ray studies 
of the lumbar spine revealed very mild degenerative arthritis 
and no significant disc space narrowing.  The veteran was 
diagnosed with mild lumbar arthritis.  The VA examiner opined 
that:

Because of the time of onset of his 
symptoms and the chronic lifetime nature 
of his complaints, it seems as likely as 
not that his symptoms have been made 
worse by an injury which occurred with 
his service-connected fall in 1956.  
Nevertheless, the degree of arthritis 
which he has is fairly mild and is 
entirely compatible with age alone.  
There is no way to quantify the extent to 
which the spine injury may have 
exacerbated his lumbar spine arthritis, 
but I think it is likely less than 10 
percent worse that if he had not had the 
spine injury.  

A July 1999 physical evaluation from J. Michael Dinger, M.D., 
conveys that the veteran complained of radiating low back 
pain with left lower extremity numbness.  The June 1995 
physical evaluation from Dr. Moncman was noted.  Impressions 
of lumbar degenerative disc disease, lumbar radiculitis, and 
lumbar myofascial pain were advanced.  A July 2000 
computerized tomography study of the lumbar spine from 
Altoona Hospital revealed findings consistent with advanced 
lumbar degenerative disc disease.  

Both VA and private physicians have determined that the 
veteran sustained an inservice lumbar spine injury.  While 
alluding to the aggravation of some unidentified pre-existing 
lumbar spine disorder, the VA examiner explicitly concluded 
that the veteran sustained an inservice spinal injury and 
exhibited degenerative arthritic changes secondary to such 
trauma.  The veteran's multiple private physicians have 
related both his current lumbar degenerative disc disease and 
lumbar degenerative arthritis to his inservice injury.  In 
the absence of competent and convincing evidence to the 
contrary, the Board concludes that the evidence is now at 
least equally balanced with regard to the issue before the 
Board and that with resolution of reasonable doubt in the 
veteran's favor, service connection is now warranted for 
lumbar degenerative disc disease with degenerative arthritis.  


ORDER

Service connection for degenerative disc disease and 
degenerative arthritis of the lumbar spine is granted.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

